Citation Nr: 0102986	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a November 1992 rating decision that assigned an 
effective date of May 12, 1992 for the award of a 10 percent 
disability evaluation should be revised or reversed on the 
grounds of clear and unmistakable error.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  In a November 1992 rating decision, the RO granted 
service connection for hearing loss, effective from September 
1976, and assigned a 10 percent disability evaluation 
effective from May 12, 1992.  The veteran did not appeal this 
decision.

2.  The November 1992 rating decision was reasonably 
supported by the evidence of record and is not shown to have 
been clearly and unmistakably erroneous, either in fact or 
law.


CONCLUSION OF LAW

The November 1992 rating decision that assigned an effective 
date of May 12, 1992 for the award of a 10 percent disability 
evaluation was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that the rating decision of November 1992 
contained clear and unmistakable error because it failed to 
assign a 10 percent disability evaluation prior to May 12, 
1992 for service-connected hearing loss.  The veteran 
believes that a compensable evaluation should have been 
assigned effective December 1952, the date of his discharge 
from active service or, in the alternative, in September 
1976, the date that entitlement to service connection was 
established.  However, as the veteran did not file a timely 
appeal of the November 1992 rating decision, that decision is 
final and is not subject to revision on the same factual 
basis in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the decision will be 
reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
That is, clear and unmistakable error is more than a simple 
disagreement as to how the facts were weighed or evaluated.  
Therefore, a determination of such error must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

The Court has also held that the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  See Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The evidence that was of record at the time of the November 
1992 rating decision consisted of a July 1976 private 
audiology report, an October 1976 response from the National 
Personnel Records Center, a January 1985 audiological 
examination by Michael S. Menge, M.D., service medical 
records, and an October 1992 VA examination.

The June 1976 audiology report showed bilateral mild to 
moderate sensorineural hearing loss.  The response from the 
National Personnel Records Center stated that the veteran's 
service medical records were unavailable but that the Morning 
Reports noted no hospitalizations or illnesses.  However, the 
service medical records were subsequently located and 
included the December 1952 separation examination.  This 
examination contained audiogram findings and documented the 
presence of impaired hearing.  The examination performed by 
Dr. Menge did not contain an interpretation or diagnosis.  
The VA examination diagnosed the veteran with mild to 
moderate sensorineural hearing loss of the right ear and 
moderate to profound sensorineural hearing loss of the left 
ear.

In the November 1992 rating decision, the RO granted service 
connection effective from September 1976, the date of the 
original claim, and assigned a 10 percent disability 
evaluation effective from May 12, 1992, the date of the 
veteran's reopened claim.  The applicable regulation provides 
that the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2000).

Upon a review of the law and record before the RO at the time 
of the November 1992 rating decision, the Board concludes 
that the correct facts were before the RO and that the RO 
correctly applied the statutory and regulatory provisions 
extant at the time in order to arrive at its decision.  The 
RO, in its November 1992 rating decision, granted service 
connection to the date of the veteran's original claim 
because the service medical records had been previously 
unavailable.  However, the RO considered the audiogram 
findings in the December 1952 separation examination and 
found that they did not support a compensable evaluation for 
hearing loss.  The RO also considered the private audiology 
reports but determined that they contained insufficient 
findings and could not be used to rate the veteran's hearing 
loss.

Therefore, as there is no evidence of an increase in 
disability within one year prior to the receipt of the 
veteran's reopened claim, the earliest possible date for 
entitlement to the 10 percent disability evaluation is the 
date of claim.  See 38 C.F.R. § 3.400(o)(2) (2000).  
Accordingly, the Board finds that the RO correctly assigned 
an effective date of May 12, 1992 for the assignment of the 
10 percent rating.

The Board recognizes that the veteran believes that the RO 
should have obtained the service medical records when it 
initially denied service connection for hearing loss in March 
1977.  However, the Board finds this to be inconsequential, 
as the RO subsequently granted service connection effective 
September 1976, the original date of claim.  The veteran also 
apparently believes that the RO did not consider the December 
1952 separation examination in its November 1992 rating 
decision.  However, the RO specifically considered the 
findings of that examination but determined that they did not 
support a compensable evaluation.  

Finally, the veteran claims that he originally applied for 
disability benefits in 1952.  As the record contains no 
objective evidence in support of his contention, the Board 
cannot make such a finding.  However, as previously stated, 
the medical evidence available at the time of the veteran's 
discharge from service did not warrant a compensable 
evaluation.  Therefore, even if the veteran filed an 
application in 1952, it would not have resulted in the 
assignment of an earlier effective date for the 10 percent 
disability evaluation.  The Board can find no basis to find 
that the November 1992 rating decision contained clear and 
unmistakable error, and the benefit sought on appeal must be 
denied.



ORDER

As clear and unmistakable error was not present in the 
November 1992 rating decision, the appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

